Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in US20060208260.
Regarding Claim 1, 3-7, and 15:  Sakuma teaches an alpha sialon phosphor and a means for making such a phosphor.  Sakuma teaches the phosphor may be a composition of formula Ca0.88Si9.135Al2.865O0.955-N15.045:Eu0.05 (See Experiment 3).  Thus Sakuma teaches alpha SiAlON phosphor particles of composition meeting the formula as set forth in Claim 1.  Sakuma is silent concerning the presence of the claimed ‘minute recess’ formed on the surface of the particles, wherein those recesses have a depth between 5 and 500 nm; however Sakuma teaches phosphor particles that are of the same composition and made by the same process.  The process taught by Sakuma includes mixing the same reagents including Eu (See Paragraph 146) heating at a temperature of 1800C for 24 hours (Specification teaches 1650-1950 for 2-24 hours) followed by grinding (pulverizing) the sintered powder (Specification also teaches grinding).  The powder is then subjected to an acid treatment, wherein 5 ml of HF and nitric acid are mixed with 390 ml of water.  The solution thus has a 1.25% concentration of each acid.  The specification also teaches acid treatment with an overlapping range of acid concentration.  The acid treatment is conducted for a period of 30 minutes, which is an overlapping time range with the instantly disclosed process.  As the materials are processed at the same temperature and undergo the same acid treatment, they would necessarily have the claimed property in terms of having a recessed surface.  These recesses are attributable to acid etching in both the instant disclosure and in the prior art. The acids of Sakuma would have the same etching effect and would produce the same recesses as claimed.  These recesses would be the same in terms of their surface density, proximity to one another, depth and diameter as they would be created by the same process. Thus these features would have necessarily followed from the process of the prior art as it is the same as that which is disclosed.  The same materials of the same composition and made by the same process must necessarily be the same.

Regarding Claims 13-14:  Sakuma teaches that the phosphor as described above may be combined with a sealing material, such as a resin, which seals the phosphor particles to produce a light conversion composite.  This composite can be used to create a white light emitting LED lamp.  This device is shown in the Figures, wherein item 104 is a blue light emitting element that emits excitation light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734